DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 02/03/2022.  Claims 1-13 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “SPRI Balance Pods Hedgehog Stability Balance Trainer Dots,” with an earliest U.S. review dated May 30, 2013 (hereinafter referred to as SPRI).
	Regarding claim 1, SPRI discloses an ergonomic hand and wrist support device, the device comprising: a flat bottom surface having a circular perimeter; and a curved top surface opposite the bottom surface, the top surface connected to the bottom surface at the circular 
Regarding claim 2, SPRI discloses the device, including a plurality of texture bumps disposed on the curved top surface (as seen in the Figure below).
	Regarding claim 3, SPRI discloses the device, where the plurality of texture bumps are organized into a plurality of rows (as seen in the Figure below).
	Regarding claim 4, SPRI discloses the device, where there are at least 10 rows from the plurality of rows.  The Examiner notes that there appear to be at least 10 rows of textured bumps in the figure below.
	Regarding claim 5, SPRI discloses the device, where there are at least 150 texture bumps from the plurality of texture bumps.  The Examiner notes that based on the figures shown by SPRI, there appear to be at least 150 textured bumps.


    PNG
    media_image1.png
    373
    686
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over SPRI.
Regarding claims 6-9, SPRI is discussed above, and discloses the support device having the structure as disclosed in claim 1.  However, SPRI fails to explicitly disclose the dimensions as claimed.  The Examiner notes that, it would have been an obvious matter of design choice to provide larger or smaller components to SPRI’s wrist support, in order to meet the needs of the user(s) of the wrist support.  Further, such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04 IV.-A).
	Regarding claims 10-13, SPRI is discussed above, and discloses the device, where the device is capable of supporting the weight of a user’s limbs.  The Examiner submits that it .  
Allowable Subject Matter
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The Examiner notes that since the SPRI device uses inflatable hand and wrist supports, providing a teaching of a solid hand and wrist support, would destroy the function of the SPRI device.
Response to Arguments
Applicant's arguments filed 02/03/2022 have been fully considered but they are not persuasive. 
With regards to the Applicant’s argument that SPRI fails to teach a “flat bottom,” the Examiner submits the following.  In the Applicant’s Remarks, filed on 02/03/2022, pg. 5, the Applicant acknowledges that SPRI explicitly states the following: “BALANCE TRAINER PODS: Improve dynamic balance, body awareness and coordination. TWO SIDED FOR MULTIPLE EXERCISE OPTIONS: Arrange balance pods with flat-side down for moderate stability or flat-side up for increased instability and difficulty."  The Examiner agrees with this explicit statement by the manufacturer (i.e. SPRI).  Further, the Examiner notes that if the surface were curved, the 
With regards to the Applicant’s argument that SPRI fails to teach an oblate spheroid, the Examiner submits the following.  The Examiner provides below, images that form oblate spheroids (see https://www.google.com/search?q=oblate+spheroid&rlz=1C1GCEB_enUS776US777&source=lnms&tbm=isch&sa=X&ved=2ahUKEwisidrq4pb2AhU9oHIEHffmCS0Q_AUoAXoECAEQAw&biw=1920&bih=1057&dpr=1).  The claims do not disclose that the major and minor axes have to be different.  In contrast, they disclose a “circular perimeter,” not an oblong/elliptical shaped perimeter.  It is submitted that SPRI teaches an oblate spheroid, as defined by the figures below.

    PNG
    media_image2.png
    957
    1405
    media_image2.png
    Greyscale


In response to applicant's argument that the SPRI trainer dots are intended to be unstable which is contrary to the Applicant’s structure, the Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        25-Feb-22

/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632